Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 47-49, and 51-60 are pending.
Claims 47, 55, and 60 were amended.
Claims 1-46 and 50 were cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

47. (Currently Amended) A posture support system for a person supporting appliance
a first module and a second module, each of the modules comprising:
an expandable body,
means for changing a degree of expansion of the expandable body;
a sensor configured to produce measurement data corresponding to the degree of expansion of the expandable body
a processor arranged to process the measurement data generated from the sensor; and
a wireless communication unit arranged to transmit the measurement data wirelessly to a controller and receive control data to control the degree of expansion of the expandable body, iv) a mainframe computer;
wherein the wireless communication unit of the first module is configured to communicate wirelessly to the communication unit of the second module such that the expandable body of the first module is configured to change a distance with the expandable body of the second module in response to a signal from the wireless communication unit of the second module.

52. (Currently Amended) The system of claim 47, wherein at least one of the expandable bodies is an inflatable bladder and the means for changing the degree of expansion of the inflatable bladder is a source of compressed gas

53. (Currently Amended) The system of claim 47, comprising a shape memory component covering a surface of at least one of the expandable bodies

54. (Currently Amended) The system of claim 47, comprising a rigid structure to which at least one of the modules is attached or are adapted to be attached, wherein the rigid structure comprises:
a back support portioncomprising at least one lateral support portion connected to, and extending from, a lateral side of the back support portion

an attachment surface; 
at least two expandable bodies having an attachment arranged to attach to the attachment surface at a position that has two degrees of freedom on the attachment surface, each expandable body coupled to a separate wireless communication unit; and 
a shape memory material arranged to: (i) fit over at least one of the expandable bodies when the at least one expandable body is attached to the attachment surface, and/or (ii) be coupled to at least one of the expandable bodies and wherein the attachment surface is a surface of a component of the person supporting appliance that provides support to the person of a user of the person supporting appliance and wherein the shape memory material comprises viscoelastic polyurethane foam and a rigid structure to which the expandable bodies are attached or are adapted to be attached;
wherein at least one of the expandable bodies is configured to change a distance between at least two of the expandable bodies in response to a wireless signal from the wireless communication unit of another of the at least two expandable bodies indicating changing a degree of expansion of the another expandable body of the at least two expandable bodies.

57. (Currently Amended) The system of claim 54, further comprising:
a cover configured to fit over a component of a person supporting appliance

60. (Currently Amended) A method of adjusting a person supporting appliance
(a) providing a support surface having an outward facing attachment surface;
(b) placing at least two expandable bodies at a chosen positions on the attachment surface; and 
(c) providing a first control signal to a first wireless communication unit to alter a degree of expansion of one of the at least two expandable bodies to change a distance between the at least two expandable bodies and wirelessly transmitting a second control signal to a second wireless communication unit to alter a degree of expansion of another of the at least two expandable bodies; and 
(d) fitting a cover to a person supporting appliance component, the person supporting appliance component having the attachment surface with at least one of the expandable bodies attached thereto, wherein the cover has an aperture that has dimensions that allow access for a person's fingers so that the person may place the at least one of the expandable bodies at chosen positions on the attachment surface,
wherein step (c) occurs before step (b) and/or wherein step (d) occurs before step (c),
and the method also comprising moving the at least one of the at least two expandable bodies to a different position on the attachment surface.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 47, Porter modified by Sazonov teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “the wireless communication unit of the first module is configured to communicate wirelessly to the communication unit of the second module” and does not teach “the firs module is configured to change a distance with the expandable body of the second module in response to a signal from the wireless communication unit of the second module”. Sazonov is relied upon to teach a wireless communication system, Wilker is relied upon to teach a plurality of modules, Larson is relied upon to teach a backrest comprising memory foam, Koch is relied upon to teach a rigid backrest insert, and Adams is relied upon to teach an elastic perimeter portion of a cover, in which none of the teaching references remedy the deficiencies of Porter. Claim 47 is therefore allowable. Claims 48-49 and 51-54 are also allowable since they require all of the limitations of the base claim.
With regards to claim 55, Porter modified by Larson teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “each expandable body coupled to a separate wireless communication device unit” and “wherein at least one of the expandable bodies is configured to change a distance between at least two of the expandable bodies in response to a wireless signal from the wireless communication unit of another of the at least two expandable bodies”. The previously mentioned teaching references do not remedy the deficiencies of Porter. Claim 55 is therefore allowable. Claims 56-59 are also allowable since they require all of the limitations of the base claim.
With regards to claim 60, Porter discloses all of the limitations of the claim but does explicitly teach or fairly suggest “providing a first control signal to a first wireless communication unit to alter altering a degree of expansion of one of the at least two expandable bodies to change a distance between the at least two expandable bodies and wirelessly transmitting a second control signal to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/17/2021